       Case 15-31772 Document 125 Filed in TXSB on 04/10/21 Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


IN RE:                                       §
PORTER DEVELOPMENT                           §        CASE NO. 15-31305-H5-7
PARTNERS, LLC                                §
WB MURPHY ROAD                               §        CASE NO. 15-31307-H5-7
DEVELOPMENT, LLC                             §
WB REAL ESTATE                               §        CASE NO. 15-31770-H5-7
HOLDINGS, LLC                                §
WALLACE BAJJALI                              §        CASE NO. 15-31772-H5-7
INVESTMENT FUND II, LP                       §
   DEBTORS                                   §           CHAPTER 7

   DECLARATION OF THERESA D. MOBLEY AUTHENTICATING EXHIBITS

STATE OF TEXAS             §
                           §
COUNTY OF HARRIS           §


  1.     My name is Theresa D. Mobley. I am an attorney practicing law as Theresa
         Mobley PLLC and counsel for the Trustee, Lowell T. Cage, (the “Trustee”) in
         the above-captioned Bankruptcy Estates (the “Estates”). I am licensed to
         practice law in the State of Texas and before this Court.

  2.     As counsel for the Trustee, I offer this Declaration in support of his Motion
         for Summary Judgment in these contested matters. The facts stated within this
         Declaration are true and correct and are within my personal knowledge.

  3.      Attached as Exhibit 1 is summary of the Proofs of Claims filed by the Taylor
          Claimants in the Debtors’ chapter 7 bankruptcy proceedings. As counsel of
          record in this case, I am familiar with the Proofs of Claims filed by the
          Taylor Claims, and I verify that to the best of my knowledge the summary
          attached is a true and correct summary of their claims for demonstrative
          purposes.

  4.     Attached as Exhibit 2 is a true and correct copy of excerpts from the testimony
         of Edward Fox, as representative of Industrial Info Resources Corporation on
         December 4, 2018, taken at his deposition in the Debtors’ bankruptcy
         proceedings. As counsel of record in this case, I am familiar with Mr. Fox’s
         deposition, and I verify that to the best of my knowledge the excerpt attached
         is a true and correct copy.

                                                 1
      Case 15-31772 Document 125 Filed in TXSB on 04/10/21 Page 2 of 6




5.      Attached as Exhibit 3 is a true and correct copy of excerpts from the testimony
        of Bryan Stanley at the hearing on Motion to Lift Stay held by the Court on
        March 19, 2018. As counsel of record in this case, I am familiar with Mr.
        Stanley’s deposition, and I verify that to the best of my knowledge the excerpt
        attached is a true and correct copy.

6.      Attached as Exhibit 4 is a true and correct copy of a document entitled
        “Secured Promissory Note” dated December 2, 2010. This document was
        admitted into evidence for Bryan Stanley as Exhibit S-002 by the Court at
        hearing on Motion to Lift Stay held on March 19, 2018. As counsel of record
        in this case, I am familiar with this document, and I verify that to the best of
        my knowledge it is a true and correct copy.

7.      Attached as Exhibit 5 is a true and correct copy of a document entitled
        “Pledge Agreement” dated December 2, 2010. This document was admitted
        into evidence as Exhibit S-003 for Bryan Stanley by the Court at hearing on
        Motion to Lift Stay held on March 19, 2018. As counsel of record in this
        case, I am familiar with this document, and I verify that to the best of my
        knowledge it is a true and correct copy.

8.      Attached as Exhibit 6 is a true and correct copy of a document entitled “UCC
        Financing Statement” Filed by David B. Giles, Filing Number 15-
        0009634553, Filing Date 03/31/2015 and Document Number: 599123850002
        Filed with the Texas Secretary of State. This document was admitted into
        evidence as Exhibit S-011 for Bryan Stanley by the Court at hearing on
        Motion to Lift Stay held on March 19, 2018. As counsel of record in this
        case, I am familiar with this document, and I verify that to the best of my
        knowledge it is a true and correct copy.

9.      Attached as Exhibit 7 is a true and correct copy of a document entitled “Proof
        of Claim No. 2” filed by Bryan Stanley in WB Holdings’ case and dated
        August 13, 2015. This document was admitted into evidence as Exhibit S-001
        for Bryan Stanley by the Court at hearing on Motion to Lift Stay held on
        March 19, 2018. As counsel of record in this case, I am familiar with this
        document, and I verify that to the best of my knowledge it is a true and correct
        copy.

10.     Attached as Exhibit 8 are Schedules filed in the Chapter 11 Case of Porter in
        Case No. 11-38543 on or about October 3, 2011, in this Court [Hon. Karen
        Brown] in the Southern District of Texas. As counsel of record in this case, I
        am familiar with this document, and I verify that to the best of my knowledge
        it is a true and correct copy.

11.     Attached as Exhibit 9 in the Proof of Claim No. 3 filed by Taylor in the
        Chapter 11 Case of Porter in Case No. 11-38543 on or about January 24,

                                                 2
      Case 15-31772 Document 125 Filed in TXSB on 04/10/21 Page 3 of 6




        2012. As counsel of record in this case, I am familiar with this document, and
        I verify that to the best of my knowledge it is a true and correct copy.

12.     Attached as Exhibit 10 is the Amended Chapter 11 Plan of Reorganization
        filed in the Chapter 11 Case of Porter in Case No. 11-38543 on or about May
        29, 2012, in this Court [Hon. Karen Brown] in the Southern District of Texas.
        As counsel of record in this case, I am familiar with this document, and I
        verify that to the best of my knowledge it is a true and correct copy.

13.     Attached as Exhibit 11 is the Order Confirming the Amended Chapter 11 Plan
        of Reorganization entered in the Chapter 11 Case of Porter in Case No. 11-
        38543 on June 12, 2012, by this Court [Hon. Karen Brown] in the Southern
        District of Texas. As counsel of record in this case, I am familiar with this
        document, and I verify that to the best of my knowledge it is a true and correct
        copy.

14.     Attached as Exhibit 12 is the Final Decree entered in the Chapter 11 Case of
        Porter in Case No. 11-38543 on January 21, 2014, by this Court [Hon. Karen
        Brown] in the Southern District of Texas. As counsel of record in this case, I
        am familiar with this document, and I verify that to the best of my knowledge
        it is a true and correct copy.

15.     Attached as Exhibit 13 is a certified true and correct copy of the Complaint
        filed in Securities and Exchange Commission v. Albert Fase Kaleta and
        Kaleta Capital Management, Inc., and Business Radio Network, L.P., et al.,
        Case No. 4:09-cv-03674 (S.D. Tex.) dated November 13, 2009.               This
        document was obtained from the United States District Court for the Southern
        District of Texas, Houston Division. As counsel of record in this case, I am
        familiar with this document, and I verify that to the best of my knowledge it is
        a true and correct copy.

16.     Attached as Exhibit 14 is a certified true and correct copy of the District Court
        Civil Docket for Case No. 4:09-cv-03674 Securities and Exchange
        Commission v. Kaleta et al. This document was obtained from the United
        States District Court for the Southern District of Texas, Houston Division. As
        counsel of record in this case, I am familiar with this document, and I verify
        that to the best of my knowledge it is a true and correct copy.

17.     Attached as Exhibit 15 is a certified true and correct copy of the Receiver’s
        Motion for Entry of Orders (I) Approving Bidding Procedures and Notice for
        the Sale of Radio Station Assets, (II) Approving Sale of Radio Station Assets
        Free and Clear of All Liens, Claims, Encumbrances and Other Interests, and
        (III) Approving Compromise of Controversies and Partial Distribution of Sale
        Proceeds filed in Securities and Exchange Commission v. Albert Fase Kaleta
        and Kaleta Capital Management, Inc., and Business Radio Network, L.P., et
        al., No. 4:09-cv-3674 (S.D. Tex.). This document was obtained from the

                                                 3
      Case 15-31772 Document 125 Filed in TXSB on 04/10/21 Page 4 of 6




        United States District Court for the Southern District of Texas, Houston
        Division. As counsel of record in this case, I am familiar with this document,
        and I verify that to the best of my knowledge it is a true and correct copy.

18.     Attached as Exhibit 16 is a certified true and correct copy of the Investors’
        Objection to Sale of Radio Station Assets and Motion for Continuance of
        Hearing filed in Securities and Exchange Commission v. Albert Fase Kaleta
        and Kaleta Capital Management, Inc., and Business Radio Network, L.P., et
        al., No. 4:09-cv-3674 (S.D. Tex.). This document was obtained from the
        United States District Court for the Southern District of Texas, Houston
        Division. As counsel of record in this case, I am familiar with this document,
        and I verify that to the best of my knowledge it is a true and correct copy.

19.     Attached as Exhibit 17 is a true and correct copy of the District Court
        Memorandum and Order entered in Securities and Exchange Commission v.
        Albert Fase Kaleta and Kaleta Capital Management, Inc., and Business Radio
        Network, L.P., et al., No. 4:09-cv-3674 (S.D. Tex.) dated December 2, 2011.
        This document was obtained from the Southern District of Texas’ Public
        Access to Court Electronic Records (“PACER”) website. As counsel of
        record in this case, I am familiar with this document, and I verify that to the
        best of my knowledge it is a true and correct copy.

20.     Attached as Exhibit 18 is a certified true and correct copy of the Receiver’s
        Motion for Order Approving Proposed Settlement and for Ancillary Orders
        filed in Securities and Exchange Commission v. Albert Fase Kaleta and
        Kaleta Capital Management, Inc., and Business Radio Network, L.P., et al.,
        No. 4:09-cv-3674 (S.D. Tex.) dated September 12, 2011. This document was
        obtained from the United States District Court for the Southern District of
        Texas, Houston Division. As counsel of record in this case, I am familiar with
        this document, and I verify that to the best of my knowledge it is a true and
        correct copy.

21.     Attached as Exhibit 19 is a certified true and correct copy of the Investors’
        Objection to Receiver’s Motion for Order Approving Proposed Settlement and
        for Ancillary Orders filed in Securities and Exchange Commission v. Albert
        Fase Kaleta and Kaleta Capital Management, Inc., and Business Radio
        Network, L.P., et al., No. 4:09-cv-3674 (S.D. Tex.). This document was
        obtained from the United States District Court for the Southern District of
        Texas, Houston Division. As counsel of record in this case, I am familiar with
        this document, and I verify that to the best of my knowledge it is a true and
        correct copy.

22.     Attached as Exhibit 20 is a certified true and correct copy of the District Court
        Memorandum and Order entered in Securities and Exchange Commission v.
        Albert Fase Kaleta and Kaleta Capital Management, Inc., and Business Radio
        Network, L.P., et al., No. 4:09-cv-3674 (S.D. Tex.) dated February 7, 2012.

                                                 4
      Case 15-31772 Document 125 Filed in TXSB on 04/10/21 Page 5 of 6




        This document was obtained from the United States District Court for the
        Southern District of Texas, Houston Division. As counsel of record in this
        case, I am familiar with this document, and I verify that to the best of my
        knowledge it is a true and correct copy.

23.     Attached as Exhibit 21 is a certified true and correct copy of the District Court
        Order Approving Settlement and Entering Final Bar Order and Injunction
        filed in Securities and Exchange Commission v. Albert Fase Kaleta and
        Kaleta Capital Management, Inc., and Business Radio Network, L.P., et al.,
        No. 4:09-cv-3674 (S.D. Tex.) signed by Judge Nancy F. Atlas on August 1,
        2012. This document was obtained from the United States District Court for
        the Southern District of Texas. As counsel of record in this case, I am
        familiar with this document, and I verify that to the best of my knowledge it is
        a true and correct copy.

24.     Attached as Exhibit 22 is a certified true and correct copy of the District Court
        Civil Docket for Case #: 4:11-cv-01932 filed in Securities and Exchange
        Commission v. David Gordon Wallace, Jr. and Costa Bajjali., et al., (S.D.
        Tex.). This document was obtained from the United States District Court for
        the Southern District of Texas, Houston Division. As counsel of record in this
        case, I am familiar with this document, and I verify that to the best of my
        knowledge it is a true and correct copy.

25.     Attached as Exhibit 23 is a certified true and correct copy of the Complaint
        filed in Securities and Exchange Commission v. David Gordon Wallace, Jr.
        and Costa Bajjali., et al., Case No. 4:11-cv-1932 (S.D. Tex.) dated May 20,
        2011. This document was obtained from the United States District Court for
        the Southern District of Texas, Houston Division. As counsel of record in this
        case, I am familiar with this document, and I verify that to the best of my
        knowledge it is a true and correct copy.

26.     Attached as Exhibit 24 is a true and correct copy of the Agreed Final
        Judgment as to Defendant David Wallace filed in Securities and Exchange
        Commission v. David Gordon Wallace, Jr. and Costa Bajjali., et al.,, Case #:
        4:11-cv-01932 (S.D. Tex.) dated May 24, 2011. This document was obtained
        from the Southern District of Texas’ Public Access to Court Electronic
        Records (“PACER”) website. As counsel of record in this case, I am familiar
        with this document, and I verify that to the best of my knowledge it is a true
        and correct copy.

27.     Attached as Exhibit 25 is a true and correct copy of the Agreed Final
        Judgment as to Defendant Costa Bajjali filed in Securities and Exchange
        Commission v. David Gordon Wallace, Jr. and Costa Bajjali., et al.,, Case #:
        4:11-cv-01932 (S.D. Tex.) dated May 24, 2011. This document was obtained
        from the Southern District of Texas’ Public Access to Court Electronic
        Records (“PACER”) website. As counsel of record in this case, I am familiar

                                                 5
      Case 15-31772 Document 125 Filed in TXSB on 04/10/21 Page 6 of 6




        with this document, and I verify that to the best of my knowledge it is a true
        and correct copy.


28.     Attached as Exhibit 26 is a true and correct copy of the Case History in
        Ellisor, Ronald vs. Wallace, David G., Cause No. 2012-01447 (Harris Cnty.
        Dist. Ct.). This document was obtained from the Office of Harris County
        District Clerks website, and I verify that to the best of my knowledge it is a
        true and correct copy.

29.     Attached as Exhibit 27 is a certified true and correct copy of the Plaintiffs
        Original Petition. in Ellisor, Ronald, et al. vs. Wallace, David G., et al. Cause
        No. 2012-01447 (Harris Cnty. Dist. Ct.). This document was obtained from
        the Office of Harris County District Clerks website, and I verify that to the
        best of my knowledge it is a true and correct copy.

30.     Attached as Exhibit 28 are true and correct copies of documents collectively
        entitled “Tolling Agreements”. These documents were filed with the U.S.
        Bankruptcy Court for the Southern District of Texas under Case No. 15-
        31307, document 189-2 Exhibit B on August 20, 2018 by the Ellisor
        Claimants. As counsel of record in this case, I am familiar with this
        document, and I verify that to the best of my knowledge it is a true and correct
        copy.

31.     Attached as Exhibit 29 is a true and correct copy of the Case History in
        Ellisor, Ronald vs. Frishberg, Daniel., Cause No. 2014-36580 (Harris Cnty.
        Dist. Ct.). This document was obtained from the Office of Harris County
        District Clerks website, and I verify that to the best of my knowledge it is a
        true and correct copy.

32.     Attached as Exhibit 30 is a certified true and correct copy of the Plaintiffs and
        Intervenors’ Eighth Amended Petition. in Ellisor, Ronald, et al. vs. Frishberg,
        Daniel, et al. Cause No. 2014-36580 (Harris Cnty. Dist. Ct.). This document
        was obtained from the Office of Harris County District Clerks website, and I
        verify that to the best of my knowledge it is a true and correct copy.

I declare under penalty of perjury that the foregoing is true and correct.

Executed in Dallas County, State of Texas on April 9, 2021.



                                          ________________________________
                                          Theresa D. Mobley




                                                 6
